August 26, 2005


Mr. Emmett Cole Jr.
Cole Cole & Easley, P.C.
P.O. Drawer 510
Victoria, TX 77902-0510
Mr. Paul S. Francis
Baker & Hostetler, LLP
1000 Louisiana, Suite 2000
Houston, TX 77002-5009

RE:   Case Number:  04-0100
      Court of Appeals Number:  13-01-00735-CV
      Trial Court Number:  00-8-55,199 C-3

Style:      EVELYN TITTIZER, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX OF
      THE ESTATE OF LOUIS TITTIZER
      v.
      UNION GAS CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced causes.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Cathy      |
|   |Stuart         |